Citation Nr: 1712889	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for dermatitis/eczema and tinea cruris.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, which includes service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for a skin disorder and a respiratory disorder as new and material evidence had not been submitted.

In January 2015, the Board granted the petition to reopen the claims of service connection for a skin disorder and a respiratory disorder and remanded the underlying claims for further development.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current skin disorder (including dermatitis/eczema and tinea cruris) which had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for dermatitis/eczema and tinea cruris are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board is granting the claim of service connection for dermatitis/eczema and tinea cruris, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an August 2012 "Skin Diseases Disability Benefits Questionnaire" form (VA Form 21-0960F-2) and the reports of VA skin examinations dated in July 2012 and July 2015 include diagnoses of dermatitis/eczema and tinea cruris.  Thus, current skin disorders have been demonstrated.

There is also evidence of skin problems in service and evidence of continuous skin symptoms in the years since service which indicates that the currently diagnosed skin disorders were incurred in service.

Service treatment records include a July 1966 record of treatment for a "detergent reaction" on the Veteran's right hand.  An examination revealed an area of skin discoloration and scaling and a diagnosis of dermatitis was provided.  In August 1966 and August 1967 the Veteran was treated for a small rash in the inguinal area and reddened and flaky skin in the right arm pit area.  Moreover, he reported on an August 1968 report of medical history form completed for purposes of separation from service that he had a history of boils.

Medical records dated from February 1996 to June 2010, the report of the July 2012 VA skin examination, the August 2012 VA Form 21-0960F-2, a December 2013 statement from the Veteran (VA Form 21-4138), and the July 2015 VA examination report include reports of itching all over (including the genital area), dry skin, and a rash on the chest, hands, groin, axillary forearms, and back of the head.  The Veteran reported during a June 2010 private evaluation that the rash in the axillary forearm areas had been present for 30 to 40 years.  Also, he reported during the July 2012 VA examination and in the December 2013 statement that he had experienced skin problems ever since service.  He used non-prescription creams to treat the rash, but was not receiving any other treatment.  Examinations revealed raised lesions and dry, scaly, and flaky skin (including in the genital area).  The Veteran was diagnosed as having tinea corporis, tinea cruris in the groin area, and dermatitis/eczema.

The examiner who conducted the July 2012 VA examination opined that the Veteran's claimed skin disorder was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran's skin condition during service was caused by exposure to hot water and a vague comment of a reaction to soap.  There was documentation of a small rash of the inguinal area, but there was no diagnosis.  The Veteran was diagnosed as having tinea cruris in June 2010, but there was no evidence of any allergic reaction, dermatitis, or tinea infection at the time of the July 2012 examination.  Tinea is a common infection caused by the tinea fungus.  Symptoms include itching and burning, cracked, and scaly skin that may involve any parts of the body.  Tinea grows best in damp, dark, and warm places and is not caused by or a result of exposure to hot water or an allergic reaction.  The Veteran did have a small rash of the inguinal area, but he was not treated with medication usually prescribed for a tinea condition.

The dermatologist who conducted the July 2015 VA examination opined that it was not likely ("less likely as not") that the Veteran's groin rash was caused by or a result of "service connected exposure or a service connection condition."  He reasoned that the groin rash was not noted in the Veteran's service treatment records and that the Veteran was treated for the rash for the first time in the 1970s.

The July 2012 and July 2015 opinions are both of minimal probative value because they are essentially based on the absence of clinical evidence of continuous treatment for a skin rash since service and the fact that tinea cruris was not specifically diagnosed in service.  The opinions discount, without any explanation, the Veteran's reports of persistent skin problems (involving the groin and other areas) ever since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Moreover, the July 2015 opinion is based on a finding that a groin rash was not noted in the Veteran's service treatment records and that he was treated for the rash for the first time in the 1970s.  To the contrary, his service treatment records document treatment for a rash in the inguinal area.  Hence, the July 2015 opinion is based upon an inaccurate history and is therefore of little probative value.  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

The Veteran is competent to report a continuity of skin symptomatology in the years since service and his reports are consistent with the evidence of record.  Thus, the Board finds that the reports of a continuity of symptomatology in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced skin symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current dermatitis/eczema and tinea cruris.  In light of this evidence, the evidence is at least evenly balanced as to whether the current skin disorders had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed dermatitis/eczema and tinea cruris is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for dermatitis/eczema and tinea cruris is granted.


REMAND

The Veteran contends that he has a current respiratory disorder related to exposure to herbicide agents in service.  In a July 2014 statement (VA Form 21-4138), E. Mahaffey, M.D. indicated that the Veteran was being treated for asthma/chronic obstructive pulmonary disease (COPD).  Also, information received from the National Personnel Records Center reflects that the Veteran served in Vietnam from August 1967 to September 1968.  Thus, he is presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).

A VA respiratory examination was conducted in July 2015.  The physician who conducted the examination concluded that the Veteran was neither experiencing, nor had he ever experienced, a respiratory condition and that there was no diagnostic data to confirm a diagnosis of obstructive lung disease.  Nevertheless, the examiner opined that the Veteran's claimed respiratory disorder was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the only "respiratory condition" presumed secondary to Agent Orange exposure is bronchogenic cancer.  The Veteran did not suffer from bronchogenic cancer.  Therefore, no medical opinion was necessary.

The July 2015 opinion is insufficient because although the examiner acknowledged Dr. Mahaffey's July 2014 statement, the examiner nonetheless discounted this evidence and concluded that the Veteran did not have a current respiratory disorder because there were no respiratory abnormalities noted during the July 2015 examination or in the Veteran's available treatment records.  The Board points out, however, that the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in April 2010, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Moreover, the July 2015 opinion is entirely based on the fact that the Veteran was not diagnosed as having a respiratory disorder that is specifically presumed to be related to exposure to Agent Orange.  The examiner did not at all discuss whether the Veteran's respiratory disorder may nonetheless be related to such exposure (despite the absence of a presumed relationship) and did not provide an opinion as to whether the Veteran's respiratory disorder otherwise had its onset in service or is the result of a disease or injury in service.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis (in an [institute of medicine] report) does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

The Board notes that the Veteran's service treatment records include a March 1967 record of treatment for an upper respiratory infection and that the Veteran reported a history of asthma in 1965 on the August 1968 report of medical history form.

In light of the above, the Board finds that a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current respiratory disorder.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

In his July 2014 statement, Dr. Mahaffey suggested that he treated the Veteran for asthma/COPD.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from Dr. Mahaffey.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the claim for service connection for a respiratory disorder is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a respiratory disorder, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a respiratory disorder from Dr. Mahaffey (see the July 2014 VA Form 21-4138 completed by Dr. Mahaffey) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.

Obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include the following:

(a)  all records from the VA Medical Center in Chicago, Illinois dated since July 2010;

(b)  all records contained in the Jackson Vista electronic records system dated since October 2015; 

(c)  all records contained in the St. Louis Vista electronic records system dated since January 2012; and

(d)  all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, request an opinion from an appropriate specialist physician as to the nature and etiology of any current respiratory disorder.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The physician should identify any respiratory disorders that have been diagnosed since approximately April 2010 (even if the disability is currently in remission or has completely resolved) and answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current respiratory disorder had its onset during service, is related to the Veteran's presumed exposure to herbicide agents in service, or is otherwise the result of a disease or injury in service?
 
In answering the above question, the physician should specifically acknowledge and comment on any respiratory disorders diagnosed since approximately April 2010 (even if the disability is currently in remission or has completely resolved), the Veteran's presumed exposure to herbicide agents in service, and all reports of respiratory problems in service (including, but not limited to, the Veteran's treatment for an upper respiratory infection in March 1967 and his report of asthma on the August 1968 report of medical history form).

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a specific respiratory disorder in the Veteran's service treatment records cannot serve as the basis for a negative opinion.  Moreover, the fact that a diagnosed respiratory disorder is not on the list of diseases presumed service connected in veterans exposed to Agent Orange cannot serve as a basis for a negative opinion.

4.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


